Title: To George Washington from Brigadier General Duportail, 20–21 October 1778
From: Duportail, Antoine-Jean-Louis Le Bègue de Presle
To: Washington, George


          
            Monsieur
            a 6 miles de la providence Ce 20[-21] 8bre 1778
          
          jai lhonneur de vous presenter mes observations sur boston. je les aurois envoyé plus tot s’il ne m’avoit fallu attendre six ou sept jours quèlles fussent traduîtes esperant d’ailleurs les avoir à tout moment. enfin on ne me les à Rendu qu’avant hyer et je suis party le lendemain C’est a dire hyer en prenant Congè du general heath j’ai appris que 10 Regiments anglois s’etoient embarqués a neuf-york. Cette nouvelle ayant fait Croire tout d’un Coup qu’ils venoient à boston, j’ai d’abord hesitè si je ne Resterois pas, mais ensuite Considerant Cet evenement avec attention, il m’a paru prouver le Contraire. les anglois n’entreprendront surement pas de venir à boston avec 5 ou six mille hommes. jai donc pensé que si effectivement ils projettoient Cette expedition, ou ils embarqueroient sur le champ les autres troupes qu’ils ont à newyork ou ils viendroient prendre à newport Ce qu’il y en a, que je serois plus à portée d’etre bien informé près de la providence de Ce qui se passeroit. ainsi je suis venu icy d’ou mr de la radiere est allè a la providence et viendra m’informer de Ce qu’il y aura de nouveau. sil apprend que les anglois ayent tout à fait evacué newyork et qu’on ne scache pas où ils sont allés nous Retournerons à boston. de même sils evacuent newport sans qu’on soit assurè de leur destination. mais du moment qu’on aura des nouvelles à peu près sur qu’ils n’ont aucun dessein Contre boston, j’auray l’honneur de Rejoindre votre excellence. je souhaite infiniment que les anglois ne tentent aucune expedition Contre Cette ville. Car il y a beaucoup à faire pour la mettre en etat de defense et on travaille extremement lentement; de facon qu’en Cas d’allarme de Ce Cote, il ne faut Compter que sur les troupes qu’on y Rassemblera pour L’ennemy estre maitre du pays autour de boston Cest estre maitre de boston, En moins il ne faut qu’un Coup de vigueur.
          javois proposé au general heath que mr de la radiere Restat pour tracer les ouvrages à faire, mais Comme il a Reçu Cette proposition avec beaucoup de froideur, je n’ay pas Cru devoir insister davantage. jay lhonneur d’etre avec Respect de votre excellénce le tres humble et tres obeissant serviteur
          
            Duportail
          
          
            de la providence Ce 21. mr de la radiere à appris hyer par un francois echangé que les troupes embarkees sont au nombre on dit de 14 milles hommes, Ce qui prouve au moins quil y en a plus de 7 ou 8. l’offer est sur quil y a environ Cent batimens de transport. tout Cela est escortè par 16 vaisseaux de guerre et il n’en Reste que cinq a newyork. d’après       
              
              
              
              Ces nouvelles il me paroit tres Clair que Cette escadre et Ces vaisseaux ne sont pas partis pour l’europe Car les troupes et les vaisseaux Restant à newyork Coureroient de trop grands dangers. ils sont donc partis pour quelque expedition. sera—ce au nord ou au sud, Cela est difficile a deviner mais dans l’incertitude il m’a paru plus sage de Retourner à boston. jy Resteray jusquà Ce qu’on scache Ce que Cet escadre est devenue et j’ose me flatter que votre excellence m’approuvera.
          
        